DETAILED ACTION

Response to Amendment
1.	The amendment filed 5/4/2021 for US Patent Application No. 16/250235 has been entered and fully considered.
2.	Claims 9 and 11-22 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 9 and 11-22 are now in condition for allowance because the prior art does not teach or suggest the stacking systems claimed in independent claims 9 and 17.
	The prior art of record Cho teaches a stacking device for a secondary battery comprising: a first electrode plate bonded body supply portion for supplying a first electrode plate bonded body comprising a first electrode plate, which comprises a first electrode first coating portion and a first electrode second coating portion positioned to be spaced apart from the first electrode first coating portion, and separators stacked on both surfaces of the first electrode plate; a second electrode plate supply portion for arranging a second electrode first coating portion and a second electrode second coating portion of a second electrode on both surfaces of the first electrode first coating portion of the first electrode plate bonded body, respectively, thereby forming a unit cell; and a folding portion for folding the first electrode plate bonded body, which has the unit cell formed thereon, such that the second electrode first coating portion or the second 
	However, with respect to independent claim 9, Cho does not teach or suggest a stacking system for producing an electrode stack that includes a gripping device of the stacking system has at least two grippers that are associated with or able to be associated with the longitudinal sides of the electrode strip in such a way that two grippers are always arranged opposite each other which leads to a design in that one of the two grippers is associated with a first longitudinal side of the electrode strip and the other one of these two grippers is associated with the opposite longitudinal side of the electrode strip.
	With respect to independent claim 17, Applicant has included the previously allowable limitations of claim 14. The prior art does not teach or suggest a stacking system for producing an electrode stack that comprises a folding device for folding an electrode strip, having a separator strip having anodes and cathodes laid thereon, into an electrode stack, in which where anodes and cathodes are alternately stacked on top of one another with the interposition of the separator strip, at least one horizontally oriented track for guiding the electrode strip or for laying it during a folding process, and a gripping device having at least two opposing grippers that are associated or able to be associated with longitudinal sides of the electrode strip, wherein the two opposing grippers of the gripping device are guided along a curved track in order to raise the electrode strip and feed it into the holder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724